 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00500-001-PHX-SMM
10                  Plaintiff,
                                                       ORDER
11   v.
12   Nicolas Gomez-Mendoza,
13                  Defendant.
14
15          On May 6, 2019, Magistrate Judge James F. Metcalf issued "Findings and
16   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Order." Magistrate
17   Judge Metcalf recommends to the District Court that this Judge accept the Defendant's plea
18   of guilty, subject to the Court's acceptance of the Plea Agreement. Having reviewed this
19   matter de novo, and no objections having been filed pursuant to 28 USC § 636(b)(1), the
20   Court accepts the Recommendation of Magistrate Judge Metcalf. Accordingly,
21          IT IS HEREBY ORDERED accepting the Defendant's plea of guilty.
22          IT IS FURTHER ORDERED that the plea agreement will not be accepted or
23   rejected at this time but the matter will be referred to the Probation Office for report and
24   recommendation. In this connection, the Defendant may be interviewed by the Probation
25   officer and the Court will inspect the presentence report for the purpose of determining
26   whether to accept or reject the plea agreement.
27          Dated this 22nd day of May, 2019.
28                                                     Honorable Stephen M. McNamee
                                                       Senior United States District Judge
